Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim objection
Claim 5, “liquid crystal material” should read “liquid crystal layer”. Appropriate correction is required.
Claim 8 is objected to because of the following informalities: the recitation of “the photopolymerizable monomers comprise one or more of… and…” is not a proper Markush group or conventional alternative limitation. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  Claim 1 recites “exposing the liquid crystal layer to allow the photopolymerizable monomers to be polymerized at the 
Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 6 is rejected as being vague and indefinite when it recites "different exposure degrees”, because the specification and claim as originally filed do not clearly define “exposure degrees”. In this office action, it is taken that the “exposure degrees” reads upon “irradiation dosage” or “irradiation energy”. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 9-10, 16-17 and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee (KR 20110111138, of record, ‘138 hereafter, citation see attached English machine translation).
Regarding claims 1-5, 9-10, 16-17 and 19-20, ‘138 discloses a method of making a liquid crystal panel, comprising providing a pair of substrates and a liquid crystal layer between the substrates, wherein the liquid crystal layer containing a liquid crystal material, photopolymerizable monomers and a photoinitiator; and exposing a UV light through a mask to the liquid crystal layer to form a columnar spacer with intervals overlaps sub-pixel units and black matrix corresponding to the position of the columnar spacer (Fig .1-2, Fig 5, [13]-[15], [38]-[66]). 
Claims 1-2, 4-5, 9-11, 14-17 and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fujimori et al (US 5852487, of record, ‘487 hereafter).
Regarding claims 1-2, 4-5, 9-11, 14-17 and 19-20, ‘487 discloses a method of making a liquid crystal panel, comprising providing a pair of substrates and a liquid crystal layer between the substrates, wherein the liquid crystal layer containing a liquid crystal material, photopolymerizable monomers and a photoinitiator; and exposing a UV light through a mask to the liquid crystal layer to form a columnar spacer with intervals overlaps sub-pixel units (Fig.1-Fig 3, Fig 4A-4C, C7/L13-C8/L8, C8/L58-CC9/L37, C11/L64-C12/L20). ‘487 also discloses a sealant being coated along edge of the .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claims 6-7 and 18 are rejected under 35 U.S.C. 103 as being unpatentable Fujimori et al (US 5852487, of record, ‘487 hereafter) in view of Saito et al (JP 2012103474, of record, ‘474 hereafter).
Regarding claims 6-7 and 18,  ‘487 teaches all the limitations of claims 1 and 5, but ‘487 does not disclose that the mask has at least a first opening and a second opening having different size or light transmittance so as to form a main spacer and an auxiliary spacer with different heights. However, in the same field of endeavor, ‘474 discloses a process of making columnar spacers in a liquid crystal display, wherein the spacers are formed from a photopolymerizable monomers with a mask having openings of different light transmittance which render spacers and sub-spacer with different heights (Abstract, Fig. 2, [0031]-[0033]). In light of these teachings, one of ordinary skill in the art would have modified the exposing step of ‘487 by using the mask with openings of different light transmittances as taught by ‘487, in order to render the columnar spacers having different heights when the liquid crystal panel calls for these features. 
Claims 8 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable Fujimori et al (US 5852487, of record, ‘487 hereafter) in view of Wang et al (US 2016/0355733, ‘733 hereafter).
Regarding claims 8 and 12-13, ‘487 teaches all the limitations of claims 1 and 9, but ‘487 does not disclose that the polymerizable monomer has one of the chemical 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUIYUN ZHANG whose telephone number is (571)270-7934.  The examiner can normally be reached on 8:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RUIYUN ZHANG/           Primary Examiner, Art Unit 1782